Exhibit 16(5): Opinion as to Legality VOYA LETTERHEAD LAW / PRODUCT FILING UNIT ONE ORANGE WAY, C2N WINDSOR, CT 06094-4774 J. NEIL MCMURDIE SENIOR COUNSEL PHONE: (860) 580-2824 | EMAIL: NEIL.MCMURDIE@VOYA.COM April 8, 2015 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Voya Retirement Insurance and Annuity Company Post-Effective Amendment No. 3 to Registration Statement on Form S-3 Prospectus Title: Voya Select Multi-Index 5 & 7 File Nos.: 333-162420 Ladies and Gentlemen: The undersigned serves as counsel to Voya Insurance and Annuity Company, an Iowa domiciled corporation (the “Company”). In connection with this opinion, I have reviewed the Post-Effective Amendment to the above-referenced Registration Statement on Form S-3. This filing describes the Voya Select Multi-Index 5 & 7 modified single premium deferred annuity contracts (the “Contracts”) offered by the Company. I have also examined, or supervised the examination of, originals or copies, certified or otherwise identified to my satisfaction, of such documents, trust records and other instruments I have deemed necessary or appropriate for the purpose of rendering this opinion. For purposes of such examination, I have assumed the genuineness of all signatures on original documents and the conformity to the original of all copies. On the basis of this examination, it is my opinion that: 1. The Company was organized in accordance with the laws of the State of Connecticut and is a duly authorized stock life insurance company under the laws of Connecticut and the laws of those states in which the Company is admitted to do business; 2. The Company is authorized to issue Contracts in those states in which it is admitted and upon compliance with applicable local law; 3. The Contracts, when issued in accordance with the prospectus contained in the aforesaid registration statement and upon compliance with applicable local law, will be legal and binding obligations of the Company in accordance with their terms; 4. The interests in the Contracts will, when issued and sold in the manner described in the registration statement, be legal and binding obligations of the Company and will be legally and validly issued, fully paid, and non-assessable. RETIREMENT | INVESTMENTS | INSURANCE Voya.com Voya Logo U.S.
